EXHIBIT EXCHANGE AGREEMENT This EXCHANGE AGREEMENT (this "Agreement"), dated as of November 30, 2009, is made by and among Charter Communications, Inc., a Delaware corporation (the "Company"), Charter Investment, Inc., a Delaware corporation ("CII"), Paul G. Allen ("Mr. Allen"), and Charter Communications Holding Company, LLC, a Delaware limited liability company ("Holdco"). RECITALS WHEREAS, on March 27, 2009, the Company, CII, Holdco and certain direct and indirect subsidiaries of Holdco (collectively, the "Debtors") filed petitions for relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court"). WHEREAS, the Debtors filed a joint plan of reorganization (the "Joint Plan") which, pursuant to the Bankruptcy Code, was confirmed by an order, entered November 17, 2009 (the "Confirmation Order"), of the Bankruptcy Court. WHEREAS, pursuant to the Joint Plan, among other things, and on the effective date thereof (the "Effective Date") (i) all of CII's membership interests in Holdco are being cancelled, other than a 1% interest to be retained by CII (the "Retained Interest"), (ii) the Company will hold all of the membership interests in Holdco other than the Retained Interest, (iii) the Limited Liability Company Agreement of Holdco is being amended and restated in a manner consistent with the Joint Plan (as so amended and restated, the "Holdco LLC Agreement"), and (iv) the Company is granting the Allen Entities (as defined below) the right and option to exchange all or any portion of the Retained Interest for Class A Common Stock, par value $.001 per share, of the Company (the "Class A Stock") in accordance with the terms hereof. WHEREAS, the Confirmation Order provides, among other things, that the Company, CII, Mr.
